Citation Nr: 0327565	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 5, 1990 to August 
15, 1990.  

This appeal arises from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which reopened the veteran's claim 
and denied service connection for a mental disorder.  

Whether or not the RO reopened the veteran's claims for 
service connection for a psychiatric disorder, the Board must 
address the matter on appeal, because reopening is 
jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial).  


FINDINGS OF FACT

1.  The RO denied service connection for psychiatric disorder 
in March and April 1993 rating decisions; the veteran did not 
appeal those decisions.  

2.  The additional evidence submitted since the April 1993 RO 
decision is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision of the RO is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.1103 (1992).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, 5107) (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003.  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim and it is being remand 
for additional development.  The decision to proceed in 
adjudicating the application to reopen this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background.  The RO denied the veteran's original 
claim for service connection for a mental disorder in a March 
1993 rating decision.  The veteran submitted additional 
evidence later that month; the RO considered that evidence 
and confirmed its earlier denial in April 1993.  The RO sent 
the appellant a letter in May 1993 which informed him his 
claim for service connection for a mental disorder was 
denied.  The next communication from the veteran is a January 
2001 application to reopen the claim.  

The evidence in the claims folder in April 1993 consisted of 
the veteran's service medical records which included 
diagnosis of an adjustment disorder in service, private 
medical records from Western State Hospital with diagnosis of 
adjustment disorder dated in September 1990, and records of a 
hospitalization at Western in September 1991 for treatment of 
obsessional thoughts.  

The additional records obtained since April 1993 include 
records of pre-service treatment for schizoaffective disorder 
in April 1990, May 1988 notes revealing the veteran had a 
compulsive personality and a March 1998 note revealing the 
veteran reported in school that he was seeing ghosts and 
demons.  Also, currently of record are the veteran's Social 
Security records, and numerous records of post service 
hospitalization for treatment of psychiatric disorders.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

Except in the case of a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2003).  




Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

The Board notes that the definition of "new and material 
evidence" in 38 C.F.R. § 3.156(a) was recently revised, 
effective August 29, 2001.  However, this latest definition 
of new and material evidence only applies to a claim to 
reopen a finally decided claim received by the VA on or after 
August 29, 2001; thus it does not apply to the instant case 
as the veteran's application to reopen was received in 
January 2001.  66 Fed. Reg. 45620 (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Analysis.  The United States Court of Appeals for Veterans 
Claims (Court) has held VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (overruled on other grounds).  

The veteran was notified by the RO of the April 1993 rating 
decision in May 1993.  The veteran did not file a notice of 
disagreement with the April 1993 decision and it became 
final.  38. C.F.R. §§ 3.104, 20.1103 (1992).  The April 1993 
rating decision is the last final disallowance of the claim.  

The evidence received since the April 1993 rating decision of 
pre-service treatment for psychiatric symptoms is new.  It 
was not previously of record and is not redundant or 
cumulative.  

It is material as it relates to whether or not the veteran 
had a pre-existing psychiatric disorder and if so, did it 
increase in severity in service.  The records from 1988 thru 
1990 may be of great probative value in determining if the 
veteran's symptoms in service represented merely the natural 
progress of the veteran's pre-existing psychiatric disorder 
or aggravation, particularly given the veteran's contention 
that he had a pre-existing psychiatric disorder that was 
aggravated during service.  

As the additional evidence obtained since April 1993 is new 
and material the veteran's claim for a psychiatric disorder 
is reopened.  


ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for a psychiatric disorder is 
reopened.  


REMAND

In this case the veteran is not asserting his psychiatric 
disorder began in service.  He contends his symptoms 
increased in severity in service.  The veteran is seeking 
service connection based on aggravation of his disorder in 
service.  The service medical records include evaluations for 
a mental disorder.  The recently obtained records of the 
veteran's treatment for symptoms prior to his entrance into 
service provide a basis for a psychiatrist to review the 
record to determine if the veteran's symptoms in service, 
represented an increase in disability.  Competent medical 
evidence, such as a medical opinion, is required.  38 C.F.R. 
§ 3.159(a)(2003).  

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  The 
Federal Circuit also held that § 3.159(c)(4)(iii), relating 
to applications to reopen claims, is consistent with 38 
U.S.C. §§ 5103A(f) and 5108, to include a duty to provide a 
medical examination or opinion only if new and material 
evidence is received.  (Emphasis added.)  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disorder since 2002.  After securing the 
necessary release, the RO should obtain 
these records and records from Eastridge 
Health Systems, 235 S. Water St., 
Martinsburg, West Virginia 25401, (304) 
263-8154.  

2.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
Also, as noted above, the RO must be 
cognizant of the recent Federal Circuit 
decision, PVA, supra, which held invalid 
the provisions of 38 C.F.R. 
§ 3.159(b)(1), which allowed a decision 
to be made before the one year period for 
submitting new evidence had expired.  The 
veteran must be notified that he has one 
year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1).   

3.  The veteran should be afforded a VA 
psychiatric evaluation to determine if 
his psychiatric disorder was aggravated 
during service.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner's attention is directed to the 
records of May and March 1988, which 
relate to the veteran's psychiatric 
symptoms before service entrance; a 
diagnosis of an adjustment disorder 
recorded in the service medical records; 
and the medical records relating to the 
veteran's hospitalization in September 
1990, which resulted in a diagnosis of 
schizoform disorder.  The examiner is 
asked to indicate in the examination 
report that a review of the claims file 
was accomplished.  Following that review 
and the mental status examination, the 
psychiatrist is requested to opine 
whether any psychiatric disorder that may 
be present began during service, 
increased in severity during service, or 
was aggravated (worsening of underlying 
condition versus temporary flare-ups of 
symptoms) during service.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
service connection for a psychiatric 
disorder, to include consideration of all 
evidence obtained since its Statement of 
the Case (SSOC) was issued in September 
2002.  The RO should be cognizant of 
Cotant v. Principi, U.S. Vet. App. No. 
00-2382 (June 6, 2003), wherein the Court 
reversed the Board's determination that 
the presumption of aggravation had been 
rebutted.  On de novo review, the Court 
found that the evidence as to the natural 
progress of appellant's preexisting hip 
condition did not show "clearly and 
unmistakably" that the increase found by 
the Board was due to the natural progress 
of the disease.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with an appropriate 
supplemental statement of the case 
(SSOC), which contains a summary of the 
evidence received since the September 
2002 SOC, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



